 Case: 1:20-cv-00360-MRB-SKB Doc #: 7 Filed: 05/21/20 Page: 1 of 8 PAGEID #: 39




                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

KARYN TURNER                                                    Case No. 1:20-cv-360

        Plaintiff,                                              Barrett, J.
                                                                Bowman, M.J.
                v.

CITI,

        Defendant.


                       AMENDED REPORT AND RECOMMENDATION

        This action is before the Court on the pro se Plaintiff’s application to proceed in

forma pauperis. By separate Order filed on May 19, 2020, Plaintiff was granted leave to

proceed in forma pauperis pursuant to 28 U.S.C. § 1915. This matter is before the Court

for a sua sponte review of the complaint to determine whether the complaint, or any

portion of it, should be dismissed because it is frivolous, malicious, fails to state a claim

upon which relief may be granted or seeks monetary relief from a defendant who is

immune from such relief. See 28 U.S.C. § 1915(e)(2)(B). Plaintiff’s complaint alleges

discrimination and/or retaliation by a former employer. Upon review, the undersigned

recommends dismissal of this action because Plaintiff has failed to state any claim upon

which relief may be granted.

        II. Analysis

        A. Screening Standard

        28 U.S.C. § 1915 provides that a district court may authorize the commencement

of a civil action without prepayment of fees provided the applicant submits an affidavit

demonstrating that he or she “is unable to pay such fees or give security therefor.” 28
 Case: 1:20-cv-00360-MRB-SKB Doc #: 7 Filed: 05/21/20 Page: 2 of 8 PAGEID #: 40




U.S.C. § 1915(a)(1). Under 28 U.S.C. § 1915(e)(2), the Court has the responsibility to

screen all actions filed by plaintiffs including non-prisoners seeking in forma pauperis

status and to dismiss any action or portion thereof which is frivolous or malicious, fails to

state a claim for which relief can be granted, or seeks monetary relief against a defendant

who is immune from such relief. McGore v. Wrigglesworth, 114 F.3d 601, 608 (6th

Cir.1997), overruled on other grounds by Jones v. Bock, 549 U.S. 199, 127 S.Ct. 910

(2007); Johnson v. City of Wakefield, 2012 WL 2337343 *1 (6th Cir. June 20, 2012).

       In enacting the original in forma pauperis statute, Congress recognized that a

“litigant whose filing fees and court costs are assumed by the public, unlike a paying

litigant, lacks an economic incentive to refrain from filing frivolous, malicious, or repetitive

lawsuits.” Denton v. Hernandez, 504 U.S. 25, 31 (1992) (quoting Neitzke v. Williams, 490

U.S. 319, 324 (1989)). To prevent such abusive litigation, Congress has authorized

federal courts to dismiss an in forma pauperis complaint if they are satisfied that the action

is frivolous or malicious. Id.; see also 28 U.S.C. §1915(e)(2)(B)(i).

       Congress also has authorized the sua sponte dismissal of complaints that fail to

state a claim upon which relief may be granted. 28 U.S.C. §§ 1915(e)(2)(B)(ii).               A

complaint filed by a pro se plaintiff must be “liberally construed” and “held to less stringent

standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89,

94, 127 S.Ct. 2197 (2007) (per curiam) (quoting Estelle v. Gamble, 429 U.S. 97, 106, 97

S.Ct. 285 (1976)). By the same token, however, the complaint “must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’“

Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937 (2009) (quoting Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570, 127 S.Ct. 1955 (2007)); see also Hill, 630 F.3d at 470-71



                                               2
 Case: 1:20-cv-00360-MRB-SKB Doc #: 7 Filed: 05/21/20 Page: 3 of 8 PAGEID #: 41




(“dismissal standard articulated in Iqbal and Twombly governs dismissals for failure to

state a claim” under §§ 1915A(b)(1) and 1915(e)(2) (B)(ii)).

       “A claim has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 556). The court must accept

all well-pleaded factual allegations as true, but need not “accept as true a legal conclusion

couched as a factual allegation.” Twombly, 550 U.S. at 555 (quoting Papasan v. Allain,

478 U.S. 265, 286, 106 S.Ct. 2932 (1986)). Although a complaint need not contain

“detailed factual allegations,” it must provide “more than an unadorned, the-defendant-

unlawfully-harmed-me accusation.” Iqbal, 556 U.S. at 678 (citing Twombly, 550 U .S. at

555). A pleading that offers “labels and conclusions” or “a formulaic recitation of the

elements of a cause of action will not do.” Twombly, 550 U.S. at 555. Nor does a complaint

suffice if it tenders “naked assertion[s]” devoid of “further factual enhancement.” Id. at

557. The complaint must “give the defendant fair notice of what the ... claim is and the

grounds upon which it rests.” Erickson, 551 U.S. at 93 (citations omitted).

       B. Plaintiff’s Complaint

       Application of these general standards to Plaintiff’s employment discrimination

complaint favors dismissal of this case for failure to state a claim. Plaintiff’s complaint

identifies her former employer (“Citi”) as the sole Defendant. She has used a standard

pro se employment discrimination complaint form, indicating her intention to file suit under

42 U.S.C. § 2000e-5(f)(1). The referenced complaint form clearly explains that suit may

be filed only if the plaintiff first files a charge with the Ohio Civil Rights Commission and/or

the Equal Employment Opportunity Commission. (Doc. 1-2 at 1). In order to ensure



                                               3
 Case: 1:20-cv-00360-MRB-SKB Doc #: 7 Filed: 05/21/20 Page: 4 of 8 PAGEID #: 42




compliance with the prerequisite of administrative exhaustion under Title VII, the

complaint form directs the pro se litigant to state the date that “the notice of right to sue

was issued by the Equal Employment Opportunity commission.” (Doc. 1-2 at 2). Plaintiff

has left that portion of the complaint form blank.

       The complaint form also requires the pro se litigant to “ATTACH A COPY OF THE

NOTICE OF RIGHT TO SUE TO THIS COMPLAINT.” (Id., emphasis original). In the

undersigned’s prior Report and Recommendation filed on May 19, 2020, the undersigned

stated that Plaintiff had failed to attach any Notice, and noted that the allegations of her

complaint do not contain any reference to a prior charge of discrimination. For that

reason, the undersigned previously recommended dismissal in part based upon Plaintiff’s

failure to satisfy the prerequisite to filing suit under Title VII – the administrative exhaustion

of her federal claim.      However, on May 20, 2020, the Clerk of Court notified the

undersigned that, through a clerical error, a Notice of Right to Sue had in fact been

included by Plaintiff but had not been docketed in the record with the complaint. (See

Doc. 6). Therefore, the undersigned hereby amends the Report and Recommendation

filed on May 19, 2020 to withdraw the recommendation of dismissal for failure to exhaust.

       However, while Plaintiff appears to have complied with the prerequisite of

administrative exhaustion, the undersigned continues to recommend dismissal of the

complaint for failure to state any claim. As previously explained, in addition to her

apparent failure to exhaust administrative remedies as required under Title VII, the

allegations contained in Plaintiff’s complaint fail to satisfy the minimal Iqbal/Twombly

pleading standards.      The complaint form used by Plaintiff explains that federal law

prohibits employers from discriminating based upon “race, color, religion, sex or national



                                                4
 Case: 1:20-cv-00360-MRB-SKB Doc #: 7 Filed: 05/21/20 Page: 5 of 8 PAGEID #: 43




origin,” and that other unlawful employment practices are set out in 42 U.S.C. § 2000e-

2(a) through (d). (Id. at 2). The form then asks the pro se litigant to set forth the facts

that support her discrimination claim.

       In her “Statement of Claim,” Plaintiff includes the following allegations:

       After working a 40 hr week, I was not paid on 8/23/19 when I inquired about
       it, I was told “I probably owed bills…and it was taken” I was also told by
       Lisa Padgette (trainer[)] that she could not assist me with getting my
       paycheck. I continued to call every day about my pay, only to be told I would
       receive it (I was given multiple dates). I also could not sign up for insurance
       because I was given the wrong ID number. I was eventually paid on
       9/13/19. During this time I reported these issues to the ethics Dept. I the[n]
       began to be retaliated against. I was told that I would have to be put into
       another training class. I missed days of work because I wasn’t paid. I was
       told I could have found a way to get there.. I was called names (I consider
       slurs). I was told that I could not miss another day. I could not use my
       insurance. They refused to tell me why I had to wait on backpay. Very
       hostile work environment. I was fired.

(Doc. 1-2 at 2-3). In the “Relief” section of the complaint form, Plaintiff seeks “back pay”

and her “insurance cost” as well as punitive damages in the amount of $250,000.00 for

“emotional distress.” (Id. at 3).

       Plaintiff’s allegations do not provide sufficient factual detail to give the Defendant

“fair notice” of the nature of her claim. The undersigned cannot discern from the face of

the complaint whether Plaintiff is attempting to allege discrimination or retaliation based

upon any suspect class. Rather, the most the undersigned can infer is that Plaintiff began

working for the employer and complained to an unknown person or persons about a

perceived delay in the receipt of her first paycheck (from 8/23/19 until 9/13/19). There is

no allegation that would tie the allegedly tardy payment to discrimination. Plaintiff also

complains that an unidentified person gave her the “wrong ID number” for enrollment in

what is presumed to have been employer-sponsored insurance coverage, but again,



                                             5
 Case: 1:20-cv-00360-MRB-SKB Doc #: 7 Filed: 05/21/20 Page: 6 of 8 PAGEID #: 44




there is no indication that error was deliberate or based upon a suspect class (assuming

Plaintiff is a member of a protected class despite her failure to include any such

allegations).

       The undersigned further infers that Plaintiff may have been fired for excessive

absenteeism, which Plaintiff appears to attribute to her lack of funds for transportation to

the job site. Again, however, Plaintiff includes no factual allegations that would support

any type of claim under Title VII or any other federal employment discrimination law. In

short, Plaintiff’s complaint contains nothing more than the type of “unadorned, the-

defendant-unlawfully-harmed-me accusation” that the Supreme Court has directed courts

to dismiss. See Iqbal, 556 U.S. at 678 (citing Twombly, 550 U .S. at 555).

       At this juncture, the undersigned has construed the complaint jurisdictionally as

asserting a federal cause of action, but concludes that Plaintiff has failed to state any

viable claim for the reasons stated. It is also worth noting that Plaintiff does not reside in

Ohio, and has identified a Tampa, Florida address for her former employer. The lack of

any clear connection to this federal district calls into question the separate issue of venue.

It is possible that venue would be proper if the events that gave rise to this litigation arose

in Ohio but that remains unclear due to the lack of factual detail included in the complaint.

However, the foregoing conclusion that the complaint should be dismissed renders moot

any concerns as to venue.

       III. Conclusion and Recommendation

       For the reasons explained above, IT IS RECOMMENDED THAT Plaintiff’s

complaint be DISMISSED without prejudice for failure to state a claim, and that this case

be CLOSED.



                                              6
Case: 1:20-cv-00360-MRB-SKB Doc #: 7 Filed: 05/21/20 Page: 7 of 8 PAGEID #: 45




                                                 s/ Stephanie K. Bowman
                                                Stephanie K. Bowman
                                                United States Magistrate Judge




                                      7
 Case: 1:20-cv-00360-MRB-SKB Doc #: 7 Filed: 05/21/20 Page: 8 of 8 PAGEID #: 46




                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION


KARYN TURNER                                                   Case No. 1:20-cv-360

        Plaintiff,                                             Barrett, J.
                                                               Bowman, M.J.
                v.

CITI,

        Defendant.


                                         NOTICE



        Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written

objections to this Report & Recommendation (“R&R”) within FOURTEEN (14) DAYS of

the filing date of this R&R. That period may be extended further by the Court on timely

motion by either side for an extension of time. All objections shall specify the portion(s)

of the R&R objected to, and shall be accompanied by a memorandum of law in support

of the objections. A party shall respond to an opponent’s objections within FOURTEEN

(14) DAYS after being served with a copy of those objections. Failure to make objections

in accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn, 474

U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                            8
